Ingraham, P. J.:
The respondent was charged by the Association of the Bar with having received various small sums of money in settlement of claims placed in his hands and having appropriated the money to his own uses. In one case he gave to his client a check for the amount due, which check was returned by the bank upon which it was drawn on the ground that the drawer’s account was not good for the amount. In other *882cases it appeared, that the respondent had failed for a considerable time to account to his clients for money which he had received for them. The official referee has reported that these accounts had been made good by the attorney before this proceeding was commenced and that the misconduct which was proved was caused by the youth and inexperience of the respondent. The evidence seems to justify a finding that the money belonging to Ms clients was appropriated to his own uses and, while he subsequently made it good, that is really no excuse for the appropriation of his clients’ money by the respondent. The respondent should be censured for this breach of trust. The money was not his but belonged to his clients and it was a breach of trust for the respondent to use it. It was his duty to hold it as a strictly trust fund as Ms clients’ money, and for that the court must hold him guilty of professional misconduct for which he is censured. But in view of the finding of the official referee, the court will impose no further discipline. McLaughlin, LaugMin, Clarke and Scott, JJ., concurred. Respondent censured. Order to be settled on notice.